Citation Nr: 1519484	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-15 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for hepatitis C as a result of Department of Veterans Affairs (VA) medical treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for hepatitis C as a result of VA medical treatment.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including VA medical records dated from October 2010 to June 2012 and the January 2015 Informal Hearing Presentation, are potentially relevant to the issue on appeal.  Thus, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the claim.  

The Veteran alleges that as the result of contamination due to improperly sterilized instruments at a VA dental appointment, he has contracted hepatitis C.  In a September 2010 statement, the Veteran contends that his hepatitis C is due to dental appointments from the VA Medical Center (VAMC) in Austin, Texas, during the time period from 2003 to 2010.  The available VA medical records show that as of December 2006, the Veteran had a positive screen for hepatitis C.  Therefore, the Veteran is essentially alleging that he contracted hepatitis C due to VA dental treatment from 2003 to 2006.  In this regard, the record shows that the Veteran received VA dental treatment on May 16, 2003; October 7, 2003; March 15, 2004; March 29, 2004; May 28, 2004; July 16, 2004; August 17, 2004; October 26, 2004; March 24, 2005; May 26, 2005; and May 31, 2005.  

In support of his claim, the Veteran has submitted a July 2010 news article regarding the potential exposure to hepatitis B, hepatitis C, and HIV of veterans who received dental treatment at the St. Louis, Missouri, VAMC from February 2009 to March 2010.  The St. Louis VAMC had failed to carry out a crucial step in the cleaning of its dental instruments prior to sterilization.  In a January 2015 Informal Hearing Presentation, the Veteran, via his representative, requested that quality assurance records be obtained with regard to the dental appointments he underwent at the Austin VAMC.  

The Board notes that VA's medical quality-assurance program consists of systemic health care reviews carried out by or for VA for the purpose of improving the quality of medical care or improving the utilization of health care resources in VA medical facilities.  Such data may relate to the structure, process, or outcome of health care provided by VA.  38 U.S.C.A. § 17.500(c).

Under 38 U.S.C.A. § 5705, records created as part of the medical quality-assurance program are confidential and access is limited.  Stated another way, VA quality-assurance records are not the outpatient or inpatient records generated to document the treatment provided to the Veteran.  Instead, these records are produced by VA, often in the form of peer review, to study outcomes at VA and determine if administrative action is needed to improve VA health care in the future.  The records are confidential to protect the identities of peer reviewers and promote frank discussion.  Hence, there is now a procedure in place as outlined by the General Counsel in VAOPGCPREC 1-2011 to determine whether such records, if they exist, may be obtained and reviewed in a veteran's claim.

In VAOPGCPREC 1-2011, the VA General Counsel held that VA's duty to assist requires agencies of original jurisdiction and the Board to request access to any quality-assurance records relevant to a claim.

If the appropriate VHA officials deny the request, then the General Counsel may be asked to make the determination.  If both VHA and VA General Counsel conclude the records are confidential and privileged, then neither the agency of original jurisdiction nor the Board may review the documents.

Given the above, a remand is necessary to determine whether quality-assurance records, if they exist in conjunction with the Veteran's dental appointments from 2003 to 2006, may be obtained and reviewed in the Veteran's claim.  Additionally, a VA examination and medical opinion on the issue of whether the Veteran's hepatitis C is due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing dental treatment should be obtained.   

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his hepatitis C.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.
 
2.  The RO/AMC should request access to records of "quality-assurance review" or "focused review" as defined in 38 U.S.C.A. § 17 .500(c) conducted by the Austin VA Medical Center or other VA entity as to the potential complications arising from the Veteran's dental treatment on May 16, 2003; October 7, 2003; March 15, 2004; March 29, 2004; May 28, 2004; July 16, 2004; August 17, 2004; October 26, 2004; March 24, 2005; May 26, 2005; and May 31, 2005.

The letter requesting access to focused review should advise the appropriate official that in accordance with VAOPGCPREC 1-2011, if access is denied, the basis for the denial must be provided and the official must state whether the documents fall into one of the following three categories:

1)  Protected from disclosure by 38 U.S.C.A. § 5705;

2)  Described and designated in advance of the activity at the facility level as protected in the facility quality assurance plan or other policy document in accordance with 38 C.F.R. § 17.501(b); or,

3)  The requested records or documents no longer exist or cannot be found.

Any response must be in writing and documented in the claims files.  If no records do not exist or further efforts to obtain the records would be futile, the RO or the AMC should notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

If the appropriate VHA official confirms that such records exist, but are privileged under the Quality Assurance Act, then the RO or the AMC should forward the request to the Office of the General Counsel.

If the appropriate VHA official and the General Counsel agree that the documents are privileged, this should be documented in the claims files.

If the VHA official and the General Counsel conclude that the records are not protected and access is granted, the RO or the AMC should request the focused review records and associate any copies with the claims files.

3.  After the above has been completed to the extent possible, schedule the Veteran for an appropriate VA examination to obtain a medical opinion as to whether he has any additional hepatitis C disability as a result of VA dental treatment on May 16, 2003; October 7, 2003; March 15, 2004; March 29, 2004; May 28, 2004; July 16, 2004; August 17, 2004; October 26, 2004; March 24, 2005; May 26, 2005; and May 31, 2005.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

For any additional hepatitis C disability caused or aggravated by the May 16, 2003; October 7, 2003; March 15, 2004; March 29, 2004; May 28, 2004; July 16, 2004; August 17, 2004; October 26, 2004; March 24, 2005; May 26, 2005; and May 31, 2005 VA dental treatment, the examiner should address whether such disability (a) was directly caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing surgical treatment or post-operative care; or, (b) was an event not reasonably foreseeable (i.e., a reasonable health care provider would not have considered this to be an ordinary risk of the treatment provided). 

A rationale for all opinions expressed should be provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




